Citation Nr: 0903903	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-30 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for atherosclerosis.

2.	Entitlement to service connection for peripheral 
enthesopathy.

3.	Entitlement to service connection for periodontal 
disease including for the purpose of receiving VA 
outpatient dental treatment.

4.	Entitlement to an initial compensable evaluation for 
bilateral plantar fasciitis.

5.	Entitlement to an initial compensable evaluation for 
abdominal scar.

6.	Entitlement to an initial compensable evaluation for 
vulvar scar, residual, excision of squamous cell 
carcinoma.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1984 to July 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and June 2006 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in December 2008.

On VA examination of the feet in May 2008, the veteran 
complained of ankle pain. A claim for a bilateral ankle 
disability secondary to service-connected bilateral plantar 
fasciitis is referred to the RO for appropriate development.

The Board has recharacterized the veteran's claim of 
entitlement to service connection for a periodontal disease 
to include consideration of whether the veteran is entitled 
to receive VA outpatient dental treatment.  The June 2006 
rating decision only considered whether the veteran was 
entitled to service connection for a dental disorder for VA 
compensation purposes.  In her claim, the veteran did not 
specifically indicate that she was also seeking VA outpatient 
treatment for periodontal disease.  However, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that a claim 
for service connection for a dental disorder is also a claim 
for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. 
App. 302 (1993).  Thus, the Board addresses the veteran's 
claim of entitlement to service connection for periodontal 
disease in the remand portion of this decision.

The issues of entitlement to service connection for 
atherosclerosis, entitlement to service connection for 
peripheral enthesopathy and entitlement to service connection 
for periodontal disease are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's dental disability consists of periodontal 
disease.  

2.  Bilateral plantar fasciitis is manifested pain on use of 
the feet and without marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use or 
characteristic callosities.

3. The veteran's abdominal scar is approximately 10 
centimeters in length, is stable and superficial and is 
painful on examination.

4.  The veteran's vulvar scar, residual of squamous cell 
carcinoma is stable and superficial and is painful on 
examination.  The scar does not result in symptoms that 
require continuous treatment.  

CONCLUSIONS OF LAW

1. The veteran's dental disorder is not a disability for VA 
compensation purposes. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.381 (2008).

2.  The criteria for a 10 percent rating for bilateral 
plantar fasciitis have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).

3.  The criteria for a 10 percent evaluation for an abdominal 
scar have been met.  38 U.S.C.A. § 1155 (West 2002);  38 
C.F.R. § 4.118, Diagnostic Codes 7800, 
7802-7805 (2008).

4.  The criteria for a 10 percent evaluation for vulvar scar, 
residual of squamous cell carcinoma, have been met.  U.S.C.A. 
§ 1155 (West 2002);  38 C.F.R. §§ 4.116, 4.118, Diagnostic 
Codes 7610, 7800, 7802-7805 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In an August 2005 letter, the RO provided the veteran with 
notice of the information and evidence necessary to establish 
service connection for bilateral plantar fasciitis, abdominal 
scar and vulvar cancer.   A May 2006 letter provided the 
veteran with VCAA notice regarding her claim for service 
connection for periodontal disease.  These letters advised 
the veteran what evidence VA was responsible for obtaining on 
her behalf and what evidence VA would assist her in 
obtaining.

The veteran's claim for an increased rating stems from a July 
2006 notice of disagreement with the May 2006 rating decision 
that granted service connection for bilateral plantar 
fasciitis, abdominal scar and vulvar scar.  The Court has 
held that once a decision awarding service connection and 
assigning a disability rating has been made, section 5103(a) 
notice purpose has served its purpose and its application is 
no longer required because the claim has been substantiated.  
Dingess at 490. Rather, the RO must issue a Statement of the 
Case (SOC).  Id.  The RO issued an SOC in August 2006 in 
response to the veteran's disagreement that advised her of 
the pertinent laws and regulations and the reasons for the 
decision.

A May 2008 letter advised the veteran of how disability 
ratings and effective dates are determined.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO obtained 
the service medical records and relevant post-service medical 
records identified by the veteran.  The veteran has been 
afforded VA examinations for the claimed disabilities of 
abdominal scar, vulvar scar and plantar fasciitis.  The 
veteran was not afforded a VA examination with respect to her 
claim for service connection for periodontal disease.  
However, no VA examination is necessary to decide the claim.   

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claims

A.  Service connection for periodontal disease

Generally, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
are not considered disabling conditions and, therefore, they 
may not be service connected except for the purpose of 
establishing entitlement to VA outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2008). 

Service dental records reflect treatment for periodontal 
disease.  The veteran has indicated that she is currently 
being treated for this condition and regularly undergoes 
periodontal cleanings.   

As the veteran's dental disorder consists of  periodontal 
disease, which is not considered a disability for VA 
compensation purposes, service connection for the veteran's 
dental disorder for the purpose of receiving VA compensation 
is precluded as a matter of law under 38 C.F.R. § 3.381.  The 
law, not the evidence, is dispositive in this case.  
Therefore, this portion of the veteran's dental claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

B.  Legal Criteria - Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2008).

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

C. Increased rating for bilateral plantar fasciitis

The RO has assigned an initial non-compensable (zero percent) 
rating for plantar fasciitis, pursuant to Diagnostic Code 
5276.  Diagnostic Code 5276 pertains to acquired flatfoot and 
provides that a non-compensable rating is warranted for mild 
symptoms, relieved by built-up shoe or arch support.  A 10 
percent rating requires evidence of moderate flatfoot with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo-achillis, pain on manipulation and use of 
the feet. Bilateral severe acquired flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities will result 
in the award of a 30 percent rating.  An evaluation of 50 
percent, the highest available under the diagnostic code, 
requires evidence of bilateral flatfoot with a pronounced 
disability with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation which is 
not improved by orthopedic shoes or appliances.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2008).

In this case, for reasons set forth below, the Board finds 
that that an initial 10 percent rating is warranted for the 
veteran's foot disability.  

As noted above, the veteran served on active duty from August 
1984 to July 2005.  Service treatment records reflect 
complaints of foot pain and tenderness and diagnoses of 
plantar fasciitis. 

The veteran had a VA examination in September 2005.  The 
veteran reported pain with walking, at rest and standing for 
a long period of time.  The examiner noted that there was no 
history of surgery.  The examiner stated that there was no 
functional impairment and no time lost from work due to this 
condition.  On physical examination, the examiner noted that 
there was no atrophy of the musculature, no flatfeet, no 
valgus of the foot and no inward rotation.  Palpation of the 
plantar surfaces did not show tenderness.  Examination of the 
Achilles tendon did not show tenderness.  There were no 
clawfeet.  There no signs of dropped forefoot.  Dorsiflexion 
of the toe did not produce any pain.  The examiner noted that 
there were no hammertoes, Morton metatarsalgia, hallux valgus 
or hallux rigidus.  There was some tenderness in the 
bilateral plantar surface area.  Nonweightbearing x-rays of 
both feet were normal.

At a May 2008 VA examination,  the veteran's complaints 
included pain in the ankles and toes that occurred on a daily 
basis.  The pain was elicited by physical activity.  The 
veteran characterized her foot pain as a "10" on a scale of 
1 to 10.  The veteran reported that her pain was relieved by 
rest and medication.  It was noted that the veteran required 
bedrest when foot pain occurred.  

On physical examination, the examiner noted that there were 
no signs of abnormal weight bearing or breakdown, callosities 
or unusual shoe wear pattern.  The examiner noted that the 
veteran did not require assistive devices for ambulation.  
The examiner noted that the veteran did not have weakness, 
swelling or fatigue at rest.  When standing or walking, she 
had pain, stiffness and swelling.  There was no weakness or 
fatigue with standing or walking.  The veteran reported that 
she had never been hospitalized nor had any surgery for this 
condition.  It was noted that her current treatment included 
physical therapy and ankle braces.  The examiner noted that 
the functional impairments included pain in both feet and 
ankles.  

Examination of the right foot revealed tenderness.  The 
examiner stated that examination did not reveal painful 
motion, edema, disturbed circulation, weakness or atrophy of 
the musculature.  There was active motion in the 
metatarsophalangeal joint of the left great toe.  The 
examiner noted a slightly stiff gait with poor plantar 
flexion due to pain.  The left foot turned slightly outward 
at 20 degrees compared with the right.  The examiner 
indicated that there was no pes planus, pes cavus, hammer 
toes, Morton's metatarsalgia, hallux valgus or hallux 
rigidus.  The examiner diagnosed bilateral plantar fasciitis 
with residual of left foot degenerative joint disease. 

The above evidence demonstrates that plantar fasciitis is 
manifested by pain with use and manipulation of the feet and 
with stiff gait due to pain.  The VA examination reports 
found no deformity, swelling or callosities.  The Board finds 
that the symptomatology associated with bilateral plantar 
fasciitis most nearly approximates the criteria for a 10 
percent rating under Diagnostic Code 5276.  A rating in 
excess of 10 percent is not warranted, as the record does not 
show objective evidence of marked deformity, pain on 
manipulation and use accentuated, indication of swelling on 
use or characteristic callosities.  In addition, a higher 
rating is not warranted under any of the other diagnostic 
codes pertaining to foot disabilities, as there is no 
evidence of pes cavus, claw foot, hammer toes, Morton's 
metatarsalgia, hallux valgus or hallux rigidus.      

D.  Increased rating for abdominal scar

The RO has assigned an initial non-compensable (zero percent) 
rating for the veteran's abdominal scar.  

The rating criteria governing scars other than those of the 
head, face or neck are set forth in 38 C.F.R. § 4.118, DC's 
7801 through 7805.  Diagnostic Code 7801 governs scars, other 
than the head, face or neck that are deep or that cause 
limited motion.  A 10 percent rating is assignable for a scar 
with area or areas exceeding 6 square inches (39 sq. cm.).  A 
20 percent rating is assignable for a scar with area or areas 
exceeding 12 square inches (77 sq. cm.). 38 C.F.R. § 4.118, 
DC 7801 (2008).

Scars in widely separated areas, as one or two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25. 38 C.F.R. § 4.118, DC 7801, Note 
1.

A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R.
§ 4.118, DC 7801, Note 2.

Diagnostic Code 7802 is used to evaluate scars other than the 
head, face, or neck that are superficial and that do not 
cause limited motion.  Under DC 7802, a maximum rating of 10 
percent rating is assignable for such scars with an area or 
areas of 144 square inches (929 sq. cm.) or greater.  38 
C.F.R. § 4.118, DC 7802 (2007).  A superficial scar is one 
not associated with underlying soft tissue damage. 38 C.F.R. 
§ 4.118, DC 7802, Note (2).

Diagnostic Code 7803 provides that a maximum 10 percent 
rating is assignable for scars that are superficial and 
unstable. 38 C.F.R. § 4.118, DC 7803 (2008).  In addition, 
under  Diagnostic Code 7804, a maximum rating of 10 percent 
is assignable for superficial scars that are painful on 
examination.

Diagnostic Code 7805 provides that scars may be rated 
according to limitation of motion of the affected part. 38 
C.F.R. § 4.118, DC 7805 (2008).

In this case, after a careful review of the evidence, the 
Board finds that an initial 10 percent rating is warranted 
under Diagnostic Code 7804.  

Upon VA examination in September 2005, it was noted that 
there were two scars in the abdomen at the lower pelvic area.  
The scars were six centimeters by a half centimeter and were 
mildly disfigured and depressed.  There was no ulceration, no 
adherence and no tissue loss.  

A report of a May 2008 VA examination noted that the veteran 
reported being diagnosed with an abdominal scar from surgery 
for ectopic pregnancy.  The veteran reported that there was 
numbness around the scar and reported that the scar was 
disfiguring.  

On physical examination, the examiner noted a level scar 
present in the mid pelvic area measuring 10 centimeters by 
one-tenth of a centimeter.  The scar was numb when touched.  
There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hypopigmentation, hyperpigmentation or 
abnormal texture.  The examiner diagnosed status post 
abdominal surgery (for ectopic pregnancy times two) with scar 
with residuals of numbness.  The examiner indicated that 
subjective factors included scar with complaints of numbness 
over the scar and an occasional pulling on the right scar 
aspect.  

The above evidence reflects that the veteran's abdominal scar 
is superficial and stable,  is less than 144 square inches in 
area and results in numbness and pulling of the affected 
area.  Such findings warrant a 10 percent rating under 
Diagnostic Code 7804.  A higher rating is not warranted 
unless there is evidence of a deep scar (associated with 
underlying tissue damage) or limitation of motion of the 
affected area.  


E.  Initial compensable evaluation for vulvar scar

Service treatment records reflect that the veteran underwent 
surgery for excision of a vulvar lesion in April 2005.   

Upon VA examination in September 2005,  the examiner noted a 
scar of two to three centimeters on the left vulvar area 
extending into the rectum from the removal of the malignant 
vulvar lesion.  The scar was not disfiguring.  There was no 
ulceration, no adherence and no tissue loss.  The examiner 
diagnosed Stage I vulvar cancer status post surgery.  

The veteran had another VA examination in May 2008.  The 
examiner noted that the last treatment date was in 2005.  It 
was noted that the malignancy was in full remission for April 
2005 with no residual.  The examiner noted that the 
functional impairment associated with this condition was the 
inability to enjoy a normal sexually active lifestyle due to 
painful intercourse. 

The evidence noted above establishes that the vulvar scar is 
superficial and is painful.  The Board finds that an initial 
10 percent rating is warranted Diagnostic Code 7804.    

The Board has also considered the provisions of Diagnostic 
Code 7610, which pertains to disease or injury of the vulva.  
Such injuries are rated according to the General Rating 
Formula for Disease, Injury, or Adhesions of the Female 
Reproductive Organs.  Under those criteria, a non-compensable 
rating is applicable for symptoms that do not require 
continuous treatment.  A 10 percent rating is assignable for 
symptoms that require continuous treatment, and a maximum 
rating of 30 percent is assignable for symptoms that are not 
controlled by continuous treatment.  38 C.F.R. § 4.116, 
Diagnostic Code 7610 (2008).   In this case, the VA 
examinations as well as the veteran's testimony establish 
that the symptoms of the veteran's scar include pain.  
However, because the evidence does not show that the veteran 
experiences symptoms that are not controlled by continuous 
treatment, a rating in excess of 10 percent is not assignable 
under Diagnostic Code 7610.     
F.  Extraschedular considerations

The Board has considered whether referral for an 
extraschedular rating is appropriate. However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the disabilities on appeal.  There is 
no evidence that the veteran's plantar fasciitis, abdominal 
scar and vulvar scar disabilities, alone, cause marked 
interference with employment (beyond that contemplated in the 
evaluation assigned) or necessitate frequent periods of 
hospitalization.  Accordingly, the veteran's claims do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
these claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a dental disorder for the purpose of 
receiving VA compensation is denied.

A 10 percent rating is granted for bilateral plantar 
fasciitis, subject to regulations governing the payment of 
monetary benefits.

A 10 percent rating is granted for abdominal scar, subject to 
regulations governing the payment of monetary benefits. 

A 10 percent rating is granted for vulvar scar, residual, 
excision of squamous cell carcinoma, subject to regulations 
governing the payment of monetary benefits. 


REMAND

Additional development is necessary before the Board can 
decide the veteran's claims of entitlement to service 
connection for atherosclerosis, entitlement to service 
connection for peripheral enthesopathy and entitlement to 
service connection for periodontal disease.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
and conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

The veteran asserts that atherosclerosis and peripheral 
enthesopathy were diagnosed during service.  The veteran was 
afforded a VA examination for these conditions in September 
2005.  However, the examination report is not adequate for 
rating purposes.  The September 2005 examination report does 
not indicate that the examiner reviewed the service medical 
records or the claims file, and the examination report did 
not include any discussion of the claims file or service 
treatment records.  Moreover, the examiner did not provide an 
opinion regarding whether these conditions were "at least as 
likely as not" related to the veteran's active service.  On 
remand, the veteran should be afforded a new VA examination 
with regard to the claims of entitlement to service 
connection for atherosclerosis and peripheral enthesopathy.

VA regulations provide that periodontal disease may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of § 3.381.

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161.

Under Class II(a) criteria, dental treatment may be provided 
for a service-connected non-compensable dental condition 
which resulted from combat wounds or other service trauma.  
38 C.F.R. § 17.161.  The veteran has not alleged that she 
suffered dental trauma in service, and the evidence does not 
show any such trauma. 

In addition, under Class II(2)(i) criteria, a veteran who has 
a service-connected, noncompensable dental condition or 
disability shown to have been in existence at the time of 
discharge or release from active service, may, under certain 
specified conditions, utilize outpatient dental services and 
treatment as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition.  Under § 
17.161, the application must be made within 90 days after 
discharge, and the certificate of discharge or release must 
not bear a certification that the veteran was provided, 
within the 90-day period immediately before discharge, a 
complete dental examination (including dental x-rays) and all 
appropriate dental treatment indicated.  A VA dental 
examination must be completed within six months after 
discharge, unless delayed through no fault of the veteran.  
38 C.F.R. 
§ 17.161(B)(C)(D) (2008).

It is unclear whether the veteran is seeking service 
connection for a dental disorder for the purpose of receiving 
VA outpatient dental treatment.  If so, the RO must take 
action to properly prepare the claim for appellate review, 
including by providing the veteran adequate notice and 
assistance regarding such claim and considering it in the 
first instance.  If such is not the case, the RO should 
document this in writing in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination for the claimed 
disabilities of atherosclerosis and 
peripheral enthesopathy.  The claims file, 
including the service medical records must 
be provided to the examiner prior to the 
examination, and the examiner must 
indicate in the examination report that 
the claims file was reviewed.  Following a 
thorough examination, the examiner should 
answer the following questions.

a)	Does the veteran currently have 
atherosclerosis?  

b)	Was atherosclerosis present during 
service?   Please provide a rationale 
for the opinion. 

c)	Is any current atherosclerosis at 
least as likely as not (50 percent or 
greater likelihood) related to 
service.  Please provide a rationale 
for the opinion.  

d)	Does the veteran currently have peripheral 
enthesopathy? 

e)	Was peripheral enthesopathy present during 
service?  Please provide a rationale for the 
opinion.  

f)	Is any current peripheral enthesopathy at least 
as likely as not (50 percent or greater 
likelihood) related to service?  Please provide 
a rationale for the opinion.  

2.  Contact the veteran and ask her to 
clarify in writing whether she intends 
her dental claim to include consideration 
of entitlement to VA outpatient dental 
treatment.  If so, provide the veteran 
adequate notice and assistance with 
regard to that claim.  If not, associate 
with the claims file the veteran's 
written response.  

3.  Thereafter, the RO should 
readjudicate the claims on appeal 
including, if appropriate, entitlement to 
VA outpatient dental treatment, based on 
all of the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should furnish the veteran and her 
representative a supplemental statement 
of the case and afford them an applicable 
opportunity to respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


